Exhibit 99.1 MAST THERAPEUTICS RECEIVES NOTICE OF ALLOWANCE OF COMPOSITION OF MATTER PATENT APPLICATION COVERING VEPOLOXAMER SAN DIEGO – June 8, 2016 – Mast Therapeutics, Inc. (NYSE MKT: MSTX), a biopharmaceutical company developing novel, clinical-stage therapies for sickle cell disease and heart failure, today announced that the United States Patent and Trademark Office (USPTO) has issued a notice of allowance for its patent application entitled, “Poloxamer Composition Free of Long Circulating Material and Methods for Production and Uses Thereof” (U.S. Patent Application No. 14/793,670).Upon issuance, the patent will provide key intellectual property protection for the Company’s vepoloxamer programs that is expected to expire no earlier than July 2035.
